UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5041


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ABDULLAH MATTOCKS, a/k/a Abdul-Nur Zaid, a/k/a Abdul Zaid,
a/k/a Abdul Nur, a/k/a Abdullah Ebin Zaid Mattocks,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:08-cr-00387-GBL-1)


Submitted:   July 29, 2011                 Decided:   August 5, 2011


Before SHEDD, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel T. Lopez, BRIGLIA HUNDLEY NUTALL & KAY PC, Vienna,
Virginia, for Appellant.      Neil H. MacBride, United States
Attorney, Michael P. Ben’Ary, Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Abdullah       Mattocks       appeals           his     convictions       for

conspiracy to distribute five kilograms or more of cocaine, in

violation of 21 U.S.C. § 846 (2006), and possession of firearms

in furtherance of a drug trafficking crime, in violation of 18

U.S.C. § 924(c)(1) (2006).              His sole contention on appeal is

that the district court erred in denying his motions to withdraw

his guilty plea and for reconsideration of that order.                            For the

reasons that follow, we affirm.

              The    Government      suggests          that     Mattocks’      appeal     be

dismissed as barred by the appellate waiver in Mattocks’ plea

agreement.      Pursuant to a plea agreement, a defendant may waive

his appellate rights under 18 U.S.C. § 3742 (2006).                                 United

States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                              A waiver

will preclude appeal of a specific issue if the waiver is valid

and the issue is within the scope of the waiver.                             United States

v.   Blick,    408    F.3d    162,    168       (4th    Cir.        2005).      Whether    a

defendant validly waived his right to appeal is a question of

law that this court reviews de novo.                    Id. at 168.          “The validity

of an appeal waiver depends on whether the defendant knowingly

and intelligently agreed to waive the right to appeal.” Id. at

169 (citation omitted).

              Although    the     Government           is     correct    that     Mattocks

agreed to waive his right to appeal his conviction and sentence,

                                            2
where, as here, an appellant challenges the denial of his motion

to withdraw his guilty plea on the basis that the plea was not

knowing or voluntary, an appeal waiver does not prevent this

court from hearing the appeal. United States v. Craig, 985 F.2d

175, 178 (4th Cir. 1993).           We therefore decline the Government’s

invitation to dismiss the appeal.

          Turning       to    the    merits       of   Mattocks’     appeal,   the

district court’s denial of a motion to withdraw a guilty plea is

reviewed for abuse of discretion.                 United States v. Ubakanma,

215 F.3d 421, 424 (4th Cir. 2000). “[A] defendant does not have

an   absolute   right    to    withdraw       a    guilty    plea,   even   before

sentencing.”     United States v. Moore, 931 F.2d 245, 248 (4th

Cir. 1991).     Instead, he must show a “fair and just reason” for

withdrawing his plea.         Id.     “[A] ‘fair and just’ reason . . .

is one that essentially challenges . . . the fairness of the

Rule 11 proceeding.”          United States v. Lambey, 974 F.2d 1389,

1394 (4th Cir. 1992) (en banc).

          In    determining         whether       Mattocks    has    carried   his

burden, the court considers six factors:

     (1)   whether  the  defendant   has  offered  credible
     evidence that his plea was not knowing or not
     voluntary, (2) whether the defendant has credibly
     asserted his legal innocence, (3) whether there has
     been a delay between the entering of the plea and the
     filing of the motion, (4) whether the defendant has
     had close assistance of competent counsel, (5) whether
     withdrawal will cause prejudice to the government, and


                                        3
      (6) whether it will inconvenience the court and waste
      judicial resources.

Moore, 931 F.2d at 248.            Although all the factors in Moore must

be given appropriate weight, the key in determining whether a

motion to withdraw should be granted is whether the Fed. R.

Crim. P. 11 hearing was properly conducted.                           United States v.

Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995).                      This court closely

scrutinizes        the     Rule   11     colloquy         and   attaches     a    strong

presumption that the plea is final and binding if the Rule 11

proceeding was adequate.           Lambey, 974 F.2d at 1394.

             We have reviewed the Moore factors and conclude that

Mattocks     has    not     carried      his       burden.      The    district     court

substantially complied with the mandates of Rule 11 in accepting

Mattocks’ guilty plea, ensuring that Mattocks’ plea was knowing

and   voluntary      and    supported      by       a   sufficient     factual    basis.

United States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir.

1991).     Moreover, Mattocks informed the district court during

the plea colloquy that he had not been threatened or coerced to

plead guilty, and his statements at the plea hearing indicated

that he entered the plea knowingly and voluntarily.                         Blackledge

v. Allison, 431 U.S. 63, 74 (1977); see Fields v. Attorney Gen.,

956   F.2d    1290,       1299    (4th     Cir.         1992)   (“Absent    clear    and

convincing evidence to the contrary, a defendant is bound by the

representations he makes under oath during a plea colloquy.”).


                                               4
Despite    Mattocks’       claims    to    the    contrary,        our   review    of   the

record     convinces       us    that   Mattocks         had    close    assistance     of

counsel and was not coerced by counsel into pleading guilty.

Thus, Mattocks has not “offered credible evidence that his plea

was not knowing or otherwise involuntary.”                         Ubakanma, 215 F.3d

at 424.

               Moreover,        Mattocks    has    not     credibly       asserted      his

innocence, there was a significant delay between the entry of

the plea and the motion to withdraw the plea, and both the

Government and the court would be burdened by allowing him to

withdraw       his   guilty     plea.   Based     on     our    consideration      of   the

Moore factors, therefore, we conclude the district court did not

abuse its discretion in denying either the motion to withdraw

the guilty plea or the motion for reconsideration.

               Accordingly, we affirm the judgment of the district

court.    We    dispense      with   oral    argument          because   the   facts    and

legal    conclusions       are     adequately      presented        in   the   materials

before    the    court     and    argument       would    not     aid    the   decisional

process.


                                                                                  AFFIRMED




                                            5